Citation Nr: 1531720	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acid reflux disorder/gastroesophageal disease (GERD).

2.  Entitlement to an effective date prior to May 9, 2011 for the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Salt Lake City, Utah and Waco, Texas Department of Veterans Affairs (VA) Regional Offices (RO).  A March 2012 rating decision had declined to reopen a claim of service connection for an acid reflux disorder.  A February 2014 Board decision (by a Veterans Law Judge other than the undersigned) reopened the claim. and remanded the matter for additional development.  [The February 2014 Board decision Board also granted service connection for prostate cancer.]  A March 2015 rating decision implemented the grant, and assigned a 10 percent rating for prostate cancer, effective May 9, 2011.  

A claim of clear and unmistakable error (CUE) in a prior denial of service connection for a prostate disorder and claims of service connection for headaches, obstructive sleep apnea, a right shoulder disability and hypertension have been raised in March and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claim seeking an effective date prior to May 9, 2011 for the award of service connection for prostate cancer is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

An acid reflux disorder/GERD was not manifested in, and is not shown to be related to, the Veteran's service.




CONCLUSION OF LAW

Service connection for acid reflux disorder is not warranted.  38 U.S.C.A. §§ 1110, 1331, 5107 (West 2014); 38 C.F.R. § 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in June and October 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured and a VA examination has been conducted.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in November 1964 he was seen for complaints of vomiting and diarrhea, and found to have a mild flu syndrome.  In December 1964, he was seen for complaints of diarrhea (but did not endorse  having vomiting or stomach cramps).  His abdomen and viscera were normal on the March 1968 service separation examination clinical evaluation.  

The Veteran's personnel records show he served aboard the USS Kearsarge as an air traffic controller.

VA outpatient treatment records show that in May 2005 the Veteran was found to have GERD.  Additional outpatient treatment records from 2005 to 2012 reflect he was treated with medication for GERD.  

On April 2015 VA gastrointestinal examination, the Veteran reported a many year history of GERD symptoms.  The diagnosis was GERD.  The examiner stated he reviewed the record, to include VA medical records.  He noted that the available medical evidence did not show a diagnosis of, or treatment for, GERD during active duty.  He concluded that it was most likely that GERD developed after discharge from service and that, therefore, it was less likely than not that the Veteran's GERD was directly related to service.  The examiner also addressed the Veteran's claim that his acid reflux disorder was related to his exposure to jet fuel and/or lead paint in service.  He listed the risk factors for GERD, and noted that they did not include exposure to jet fuel or lead paint.  He added that it would be highly unlikely that exposure to fuel/paint 50 years prior would be causing GERD symptoms now.  Thus, it was the examiner's opinion that it was less likely than not that the Veteran's GERD was secondary to exposure to jet fuel and/or lead paint in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  
The Veteran claims that he painted the bilges while his ship was in dry dock, using lead paint.  His representative asserts that it is reasonable to find that the Veteran performed maintenance on the ship, and was exposed to fuel, oils and paint.  It is argued that such exposure led to the Veteran's GERD.  

While the STRs show the Veteran was treated for the flu in November 1964, and had complaints of diarrhea the next month, they were manifestations of an acute and transitory upper respiratory infection that resolved without residual pathology.  There was no extended follow-up, and there were no related complaints or findings on March 1968 service separation examination.  The first medical documentation of reflux problems shown in the record was in 2005.  Notably the Veteran claims he developed acid reflux in the 1980s; even accepted at face value, this was more than a dozen years after his discharge from service.  The only medical opinion in the record addressing whether the Veteran's reflux disorder is related to his service (by the April 2015 VA examiner) is against the claim.  Assuming, as alleged, that the Veteran was exposed to jet fuel and lead paint in service, the opined, following a review of the record, that acid reflux disorder is not related to service, to include as due to exposure to jet fuel or paint; he explained that such exposures are not known as risk factors for development of GERD.  It is also noteworthy that a test for heavy metals in 2012 was normal and showed no evidence of toxicity, i.e., the Veteran did not have residuals of exposures to heavy metals in his system.

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of a disease such as GERD, and the matter of a nexus between such disease and any environmental exposures in service are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training (supported by findings on diagnostic studies).   See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical opinion or literature.  He is a layperson, and his own opinion is not probative evidence in this matter.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that his acid reflux disorder/GERD is related to his service/events therein, and the appeal in this matter must be denied.
ORDER

The appeal seeking service connection for acid reflux disorder is denied.


REMAND

A March 2015 rating decision implemented the Board's grant of service connection for prostate cancer, and assigned a 10 percent rating effective May 9, 2011.  The Veteran submitted a notice of disagreement with the effective date of the award in March 2015, but a statement of the case (SOC) was not thereafter issued in the matter.  Where a SOC was not provided following the timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, this claim will be before the Board only if the Veteran timely perfects an appeal in the matter by filing a substantive appeal.  

Furthermore, the Veteran has raised a claim of CUE in a prior denial of service connection for prostate cancer.  Such claim is clearly inextricably intertwined with the claim seeking an earlier effective date with the claim seeking an earlier effective date for the award of service connection for prostate cancer, and the claim to establish CUE in the prior rating must be resolved prior to further appellate consideration of the earlier effective date claim.   [The Veteran is advised the that the CUE claim is not now before the Board, and will be before the Board only if he timely appeals a negative AOJ determi9nation in the matter.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should adjudicate (following appropriate notice to the Veteran and all development necessary) the claim alleging CUE in a prior final rating decision that denied him service connection for prostate cancer.  He should be notified of the determination (and his appellate rights as to any negative aspect of the determination)>

2. The AOJ should then review the claim for an effective date prior to May 9, 2011 for the award of service connection for prostate cancer in light of its determination on the CUE claim, and if it remains denied, issue an appropriate SOC addressing the claim seeking an earlier effective date for the award of service connection for prostate cancer.  The appellant and his representative should be afforded opportunity to respond.  If the appellant timely files a substantive appeal after the SOC is issued this matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


